Citation Nr: 1022264	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the March 17, 2010, Board decision denying an 
initial rating in excess of 10 percent for bilateral hearing 
loss for the period prior to August 17, 2009, and granting a 
rating of 40 percent, but no higher, for bilateral hearing 
loss for the period since August 17, 2009, should be vacated.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss for the period prior to August 17, 
2009.

3.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss for the period since August 17, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1966 to 
June 1969, and from July 1982 to December 1982 with 
subsequent periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in January 2010.  A transcript of the 
hearing is of record.

As the Veteran perfected an appeal as to the initial assigned 
rating following the grant of service connection for 
bilateral hearing loss, and staged ratings have currently 
been granted, the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.

In a March 2010 decision, the Board denied a higher initial 
rating in excess of 10 percent for bilateral hearing loss for 
the period prior to August 17, 2009, and granted a higher 
initial rating of 40 percent for the period since August 17, 
2009.  In April 2010, the RO notified the Board that the 
Veteran is actually entitled to a rating of 50 percent for 
the period since August 17, 2009, under the provisions of 
38 C.F.R. § 4.86(a) 2009 due to exceptional pattern of 
hearing impairment in the Veteran's left ear.  

For the reasons explained hereinbelow, the March 2010 Board 
decision must be vacated.  In this regard, although the 
rating assigned for the Veteran's bilateral hearing loss has 
been characterized as two separate issues, the Board finds 
since the characterization is the result of staged ratings 
rising from one issue, the rating warranted since the date of 
service connection, the entire Board decision must be 
vacated, not just the staged issue of the rating assignable 
from August 17, 2009.

As the March 2010 Board decision pertaining to a higher 
initial rating for bilateral hearing loss is vacated 
hereinbelow, the issue is once again before the Board.


FINDINGS OF FACT

1.  On March 17, 2010, the Board issued a decision that 
denied a rating in excess of 10 percent for bilateral hearing 
loss for the period prior to August 17, 2009, and granted a 
rating of 40 percent for bilateral hearing loss for the 
period since August 17, 2009.

2.  For the period prior to August 17, 2009, audiometric 
findings show that the Veteran had no worse than Level IV 
hearing acuity in his both ears.  

3.  For the period since August 17, 2009, audiometric 
findings show that the Veteran had no worse than Level VII 
hearing acuity in his right ear and Level IX hearing acuity 
in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's March 17, 2010, 
decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).
2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss for the period prior to August 17, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 
4.10, 4.85, Diagnostic Code 6100 (2009).

3.  The criteria for a rating of 50 percent, but no higher, 
for bilateral hearing loss for the period since August 17, 
2009 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009);
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA. 

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded the 
opportunity to testify before the Board in January 2010.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Analysis

VACATUR

In a March 17, 2010, decision, the Board granted an increased 
rating to 40 percent for bilateral hearing loss for the 
period since August 17, 2009.  In correspondence received 
from the RO in April 2010, it was brought the Board's 
attention that a rating of 50 percent for bilateral hearing 
loss for the period since August 17, 2009, was warranted 
under the provisions of 38 C.F.R. § 4.86(a) due to the 
Veteran's exceptional pattern of hearing impairment in his 
left ear.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

The Board finds that its March 17, 2010, decision was not 
based on consideration of 38 C.F.R. § 4.86(a), even though 
the Veteran had an exceptional pattern of hearing impairment 
in his left ear, and that such failure constitutes a denial 
of due process in the instant case.   

It is clear, based on the record, that such consideration 
would have changed the outcome of the Board's decision, at 
least to the rating assigned for the period since August 17, 
2009.  Therefore, in order to give proper consideration to 
all of the relevant evidence and to insure compliance with 
due process requirements, in accordance with 38 C.F.R. § 
20.904, the Board's decision dated March 17, 2010, is hereby 
VACATED.  A new decision will be issued herein.

DECISION ON THE MERITS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).
The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the issue in this case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a compensable or higher evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2009).  

Historically, the Veteran filed a claim for bilateral hearing 
loss in September 2003.  He underwent a VA examination in 
April 2004.  In a September 2004 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
effective to August 2003.  The Veteran filed his notice of 
disagreement with the rating in September 2004.  

The Veteran underwent a VA examination in April 2004 and at 
that time, his puretone threshold averages were 65 dBHL in 
the right ear and 71 dBHL in the left ear.  Speech 
discrimination scores were 80 percent in the right ear and 76 
percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table 
VI, the foregoing puretone threshold averages and speech 
discrimination scores received numeric designations of level 
IV in both ears.  Applying the numeric designations to 38 
C.F.R. 4.85, Table VII, the Veteran was not entitled to a 
rating in excess of 10 percent.  

Subsequently, a private September 2004 hearing evaluation 
revealed puretone threshold averages of 65 dBHL in the right 
ear and 71.25 dBHL in the left ear.  Speech discrimination 
scores were 90 percent in both ears.  Pursuant to 38 C.F.R. 
4.85, Table VI, the foregoing puretone threshold averages and 
speech discrimination scores received numeric designations of 
level III in both ears.  Applying the numeric designations to 
38 C.F.R. 4.85, Table VII, the Veteran was not entitled to a 
rating in excess of 10 percent.  

The Veteran then underwent a private audiology evaluation in 
October 2007.  A graph of the audiogram was associated with 
the file, but may not be interpreted by the Board.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  

In August 2009, the Veteran underwent a VA audiological 
examination in which the examiner indicated that the results 
were not reliable and therefore would not be reported.  The 
Veteran explained at his hearing before the Board that he had 
difficulty understanding the examiner and that the examiner 
mistreated him.   

Following the VA examination, a more severe level of hearing 
loss was clinically demonstrated during a private 
audiological examination on August 17, 2009.  At that time, 
audiometric studies resulted in puretone threshold averages 
of 79 dBHL in the right ear and 95 dBHL in the left ear.  
Puretone thresholds were 55 dBHL or more at 1000, 2000, 3000, 
and 4000 Hz in the left ear.  Speech discrimination scores 
were 60 percent in the right ear and 52 percent in the left 
ear.  The foregoing puretone threshold average and speech 
discrimination score for his right ear received a numeric 
designations of level VII.  With regards to the Veteran's 
left ear, his puretone threshold average received a numeric 
designation of level IX and his puretone threshold average 
and speech discrimation score received a numeric designation 
of level VIII.  Since the Veteran has an exceptional pattern 
of hearing impairment in his left ear, the higher numeric 
designation of level IX will be used in determining what 
disability rating is warranted.  38 C.F.R. § 4.86(a).  
Applying the numeric designations to 38 C.F.R. 4.85, Table 
VII, the Veteran was entitled to a 50 percent rating under 
Diagnostic Code 6100.  Therefore, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
prior to August 17, 2009, but is entitled to a rating of 50 
percent for the period since August 17, 2009. 

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling for the 
entire period on appeal, particularly with regard to his 
difficulty hearing people speak, and should be compensated 
accordingly.  The Board has also considered sworn testimony 
by the Veteran's spouse as well as lay statements from his 
employer, all indicating that his hearing loss has increased 
over the last several years.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, a mechanical 
application of the rating schedule results in a 10 percent 
rating prior to August 17, 2009, and a 50 percent rating 
since August 17, 2009, under Diagnostic Code 6100.  

The provisions of 38 C.F.R. § 3.321(b)(1) (2009) have also 
been considered.  However, in this case, the evidence does 
not show that the Veteran's hearing loss disability presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
or loss of time from work for the Veteran's hearing loss.  
Hence, the Board finds that a referral for consideration of 
an extraschedular rating is not appropriate.  




ORDER

The March 17, 2010, Board decision denying a higher initial 
rating of 10 percent for the period prior to August 17, 2009, 
and granting a higher initial rating of 40 percent for the 
period since August 17, 2009, is VACATED to the extent 
allowed by this decision.

A rating in excess of 10 percent for bilateral hearing loss 
for the period prior to August 17, 2009, is denied. 

A rating of 50 percent, but no higher, for bilateral hearing 
loss for the period since August 17, 2009, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


